



Exhibit 10.32




SETTLEMENT AGREEMENT








BETWEEN THE UNDERSIGNED:








Coty SAS, a French société par actions simplifiée (simplified form of limited
liability company) with a share capital of €22,905,465, registered with the
Companies Registry of Paris under number 394 710 552 and having its registered
office at 14 rue Quatre Septembre, 75002 Paris, France, represented by Sébastien
Froidefond, Senior Vice President, Human Resources, duly empowered for the
purposes hereof.




Hereinafter referred to as the "Company"








OF THE FIRST PART,






AND:




Mr. Jean Mortier, born on 16 January 1960, in Boulogne-Billancourt, of French
nationality, domiciled at ## ### ###### ## ## ###### #####, ##### #####, ######,




Hereinafter referred to as "Mr. Mortier"








OF THE SECOND PART,










Hereinafter referred to collectively as the "Parties".

 
1
[initials]
[initials]




--------------------------------------------------------------------------------




For the purposes of this Contract, the term "Group" shall mean any company, as
well as its subsidiaries and affiliates, directly or indirectly controlling the
Company, and any company, as well as its subsidiaries and affiliates, directly
or indirectly controlled by the Company.




WHEREAS:




1.
Mr. Mortier was initially hired by the Unilever Company with a full-time
indefinite-term employment contract effective as of 1 November 1984.



2.
Following the transfer of Unilever’s business within which Mr. Mortier carried
out his duties in the Coty group, Mr. Mortier’s employment contract was
transferred to the Company effective as of 1 July 2005.



3.
Starting on 25 June 2014, Mr. Mortier was appointed President, Global Markets,
effective as of 1 July 2014.



4.
Finally, his basic gross fixed annual remuneration is €490,000 (four hundred
ninety thousand Euros) with a gross additional expatriation bonus of €110,000
(one hundred and ten thousand Euros).



5.
Mr. Mortier's employment contract is subject to the national collective
bargaining agreement for the chemical industry and the collective statutes in
force at the Company.



6.
By letter delivered by hand with acknowledgement of receipt dated 22 October
2015, the Company gave Mr. Mortier notice to attend a pre-dismissal meeting on
29 October 2015 with respect to his potential dismissal.



7.
The Company then notified Mr. Mortier of his dismissal by registered letter
dated 2 November 2015 on the grounds of fundamental disagreement on the Company
and Group’s strategy , making it extremely difficult for Management and him to
work together. According to the Company, this situation was compromising
implementation of recently announced evolution and development projects
announced for the Global Markets structure of the Coty group, which results in
particular from the announced acquisition of Procter & Gamble’s Beauty business,
and could result in preventing the Group from functioning properly, given his
level of responsibilities and motivational role that he should play for his
teams from the Global Markets structure.



8.
A few days after receiving the letter of dismissal, Mr. Mortier strongly
contested the dismissal procedure launched by the Company as well as the
substantive grievances levied against him, and informed the Company of his
intention to refer the matter to the Employee Claims Court.



9.
In this respect, on 5 November 2015, Mr. Mortier, via his lawyer, sent a letter
to the Company in which he stated that he considered his dismissal was without
real and serious grounds (i.e., without just cause).




 
2
[initials]
[initials]




--------------------------------------------------------------------------------






He insisted first of all on the fact that the alleged differences of opinion
mentioned in support of his dismissal were only a pretext to remove him.


He claimed that he could not be reproached for having given his opinion, as part
of his duties and responsibilities, and without misusing his freedom of speech,
on the orientations and projects which had been submitted to him and were
impacting the Global Markets structure under his supervision.


He added that he considered that he had always demonstrated his commitment and
skills, as illustrated by his professional development within the Group and the
responsibilities entrusted to him


More generally, Mr. Mortier stated that termination of his employment contract,
in these conditions, was therefore totally unjustified and caused him
considerable financial loss, moral prejudice, professional harm and damage to
his career.


10.
The Company pursued the procedure for Mr. Mortier's dismissal, the grounds of
which, in its opinion, are not only real but also sufficiently serious to
justify termination of his employment contract. It considered that this
termination was not sudden but followed, on the contrary, a series of remarks
from his superiors concerning his persistent differences of opinion despite the
Management’s differing stance.



Therefore, the Company considered that the differences of opinion over strategy
which Mr. Mortier displayed in carrying out his assignments were affecting the
credibility of the decisions made by his superiors regarding the Global Markets
structure’s teams and were incompatible with his level of responsibility and his
position within the Company and the Group.
It indeed considered that Mr. Mortier should be the spokesperson for Management
and the strategic vision of the Group, and this was incompatible with the
disagreements and strong criticisms that he was expressing.


The Company therefore confirmed to Mr. Mortier that it could not go back on its
decision that it considered was totally legitimate.


11.
With a view to appeasing the situation, the Parties entered into negotiations.



After discussions and exchanges of views concerning their respective rights, the
Parties, having taken all advice necessary from their respective advisers to be
able to express their consent freely, have come together and have decided to
resolve their dispute in a final manner by means of a settlement by giving the
reciprocal concessions set out hereinafter.



 
3
[initials]
[initials]




--------------------------------------------------------------------------------






IT HAS THEREFORE BEEN DECIDED AND AGREED AS FOLLOWS:


ARTICLE 1: END OF CONTRACTUAL RELATIONS


1.1. Notice period


Mr. Mortier acknowledges receipt of his dismissal letter dated 2 November 2015.


However, in order to allow a smooth transition to Mr. Mortier's successor, and
in light of the various projects underway within the Group and more specifically
within the Global Markets structure, the Parties agree that Mr. Mortier's
three-month notice period will be extended to 30 June 2016 (the "Extended Notice
Period").


The Parties agree that Mr. Mortier will work during the Extended Notice Period.


Until 31 March 2016, Mr. Mortier agrees to work first and foremost on the
following subjects:




•
Transfer of files to the future President of the Perfume division;

•
Transfer of the Licenses files with Mr. C. Pane;

•
Management of the Anti-Trust project with Mr. J. Creus;

•
Management of the distribution joint ventures review project with Mr. G.
Amigues.



The subjects presented here do not represent an exhaustive list. Therefore, Mr.
Mortier also agrees to work first and foremost on any subject identified by the
Company subsequently to the signing of this settlement agreement.


As from 1 April 2016, the Parties also agree that Mr. Mortier, without being
released from having to work during his notice period, will have full liberty in
the organization of his work time, subject to ad hoc interventions that he may
be asked to conduct on the Anti-Trust project. By signing this settlement
agreement, Mr. Mortier expressly agrees to respond favorably to the Company’s
requests regarding the Anti-Trust project for the remainder of his Extended
Notice Period.


In any event, Mr. Mortier shall be entitled to the entirety of his fixed and
variable remuneration, his benefits in kind and expatriation bonus, until 30
June 2016, expiration date of the Extended Notice Period.


1.2. Mr. Mortier's final pay including all amounts outstanding


The Company shall pay Mr. Mortier by bank transfer on the usual salary payment
date for the month of June 2016, the following amounts as his final pay
including all amounts outstanding:


a.
Compensation for paid leave not taken corresponding to the days of paid leave
not taken and the days of paid leave acquired on the date he is effectively no
longer an employee of the Company;



b.
The sum of €2,108,157.20 gross, i.e. two million one hundred and eight thousand
one hundred and fifty-seven Euros and twenty cents gross as severance pay in
accordance with applicable provisions of the law and the relevant collective
bargaining agreement;


 
4
[initials]
[initials]




--------------------------------------------------------------------------------






c.
Reimbursement of professional expenses incurred by Mr. Mortier in connection
with his employment contract, up until the date on which he is effectively no
longer an employee of the Company, in accordance with the rules and procedures
for reimbursement applicable within the Company.



For the avoidance of doubt, it is expressly noted that the aforementioned sums
shall be subject to deduction of the social contributions as provided for by
applicable legislation.


Mr. Mortier will also receive around 30 June 2016:


•
His receipt acknowledging full settlement of all amounts outstanding;

•
His work certificate;

•
The certificate for the French employment office (Pôle Emploi), and

•
The documents providing information on the continuity of coverage under
contingency funds and health insurance.



1.3. Bonus


If applicable, Mr. Mortier will receive his bonus, calculated over the entire
2015-2016 fiscal year, in light of the performance indicators on which the bonus
is based. The amount corresponding to this bonus will be paid to him, as the
case may be, no later than 31 October 2016.


1.4. Non-Compete


Mr. Mortier acknowledges that he has not been released from his non-compete
obligation as provided in Article 8 of his employment contract (the “Non-Compete
Obligation”) and therefore that he is bound by this Non-Compete Obligation
during a period of 12 months starting 1 July 2016.


The Company also acknowledges being bound by the terms of the Non-Compete
Obligation and agrees to pay Mr. Mortier as from 1 July 2016 the financial
compensation set out in the employment contract, i.e., €69,944.44 gross
(sixty-nine thousand nine hundred and forty- four Euros and forty-four cents
gross) for the duration of the Non-Compete Obligation, subject to full
compliance with its terms by Mr. Mortier.


ARTICLE 2: CONCESSIONS MADE BY THE COMPANY


Without acknowledging the validity of Mr. Mortier's claims, the Company accepts,
in the interest of conciliation and in order to end all litigation between the
parties, to make the following concessions:


•
Global settlement amount



The Company accepts to pay Mr. Mortier, as remedy for the moral prejudice,
financial loss, professional harm and damage to his career that he is claiming
he has suffered, the sum of €4,891,842.80 Euros gross, i.e., four million eight
hundred and ninety-one thousand eight hundred and forty-two Euros and eighty
cents gross as compensation for the global, final and lump-sum settlement of all
amounts owed and as a final settlement of any alleged cause of any loss,
prejudice or harm and of any dispute having arisen or which may arise as a
result of the conclusion, the performance, and the termination of his employment
contract.

 
5
[initials]
[initials]




--------------------------------------------------------------------------------






This settlement and lump sum amount will be paid in two installments, after
deduction of the applicable social contributions, by wire transfer to Mr.
Mortier’s account:


•
Within five working days following the signature of this settlement agreement
for an amount of 2 million Euros gross;



•
Within five working days following the expiration of the Extended Notice Period
for the remaining gross amount of the global settlement amount.



The applicable social contribution deductions will appear on the corresponding
payslip.


2.2. Stock Options and Shares


Mr. Mortier owns stock options and shares granted to him in connection with the
performance of his employment contract in accordance with the rules for the Coty
Inc. ELTIP and LTIP plans.


The Company agrees to ensure that the treatment of stock options and shares
granted to Mr. Mortier shall be settled in accordance with the applicable
provisions of the aforementioned plan rules.


2.3. Non-disparagement obligation


The Company, via the voting members of its Executive Committee (Comité Exécutif)
or its Board of Directors (Conseil d'Admimstration), expressly agrees to not do
anything, in particular, but not limited to, to not make a public or private
statement, which could harm the interests and/or adversely affect the
professional image or reputation of Mr. Mortier.


Should Mr. Mortier report disparagement to the Company (through its Executive
Committee or one of its members), the Company agrees to do its best to put an
end to this situation.


2.4. Waiver of action


In exchange for the obligations contracted by Mr. Mortier pursuant to Article 3
of this settlement agreement, the Company expressly and definitively agrees not
to make any claim and/or any grievance, for whatever purpose, on whatever
grounds, against Mr. Mortier, as well as not to take any legal action or any
legal proceedings against him, of whatever kind or purpose, before any court
and/or independent administrative authority whatsoever, including a criminal
court, in relation to the facts and/or events and/or relations described in the
introduction above and/or their performance and/or their termination.


2.5. Mr. Mortier's legal advisers' fees to be borne by the Company


The Company undertakes to bear the cost of advisers' fees and legal
representation fees incurred by Mr. Mortier in defending his interests in
connection with

 
6
[initials]
[initials]




--------------------------------------------------------------------------------




finalizing this settlement, on the basis of an hourly rate of up to €450
(excluding tax) and limited to a total amount of €4,500 (excluding tax).


ARTICLE 3: CONCESSIONS MADE BY MR. MORTIER


3.1. Waiver of action


Mr. Mortier confirms that the payment of the settlement amount referred to in
Article 2 above constitutes global, all-inclusive and final compensation for all
of his causes of loss and prejudice, in that they relate to the performance
and/or termination of his employment contract with the Company and the corporate
offices he holds within the Group.


Mr. Mortier acknowledges, subject to full payment and due receipt of the sums
mentioned in Articles 1 and 2 of this settlement agreement, that all his rights,
whether existing or contingent, have been fulfilled, relating to the payment of
all salary, ancillary amounts, remuneration and in particular, allowances,
bonuses, overtime, reimbursement of expenses, compensation for paid leave not
taken, compensation for the notice period not worked, severance pay,
compensation for the non-compete agreement, variable remuneration, bonuses,
benefits in kind, indemnification of whatever kind, compensation of whatever
kind, other benefits granted by the Company, payable or to become payable as a
result of the legal relationship or in fact which may have existed between him
and the Company or any other entity of the Group.


In exchange for the obligations contracted by the Company pursuant to Article 2
of this settlement agreement, Mr. Mortier expressly and definitively agrees not
to make any claim and/or any grievance, for whatever purpose, on whatever
grounds, against the Company and/or any company or entity economically or
legally related to the Group, or against any of the current and/or past
executives and/or corporate officers and/or employees of the Group, as well as
not to take any legal action or any legal proceedings against them, of whatever
kind or purpose, before any court and/or independent administrative authority
whatsoever, including a criminal court, in relation to the facts and/or events
and/or relations described in the introduction above and/or their performance
and/or their termination.


3.2. Non-disparagement obligation


Mr. Mortier expressly agrees not to do anything, in particular, and not
exclusively, not to make any public or private statement, which could harm the
interests and/or adversely affect the image or reputation of the Company, of any
other company of the Group and/or their current or past employees and
executives.


3.3. Confidentiality obligation


Mr. Mortier agrees, after leaving the Group, to exercise absolute discretion
concerning the confidential information relating to the Company and/or the other
companies of the Group or its customers and partners, which he received or which
he may have collected in connection with his collaboration with the Company or
the Group.


In addition, Mr. Mortier agrees not to give, obtain for or provide to, in any
manner whatsoever, directly or indirectly, any person, whether private
individual or legal entity, any trade secret or any confidential information
concerning in particular the activities of the Company and any other company of
the

 
7
[initials]
[initials]




--------------------------------------------------------------------------------




Group, their finances, products, customers or members of staff, except with
prior written consent from a legal representative of the Company.


It is expressly agreed that these agreements constitute an essential condition
to this settlement agreement, the breach of which could compromise all of its
provisions.


3.4. Non-solicitation of employees


In accordance with Article 8 of his employment contract, during a period of
twelve months starting 1 July 2016, Mr. Mortier shall not, without the Company's
prior written consent, solicit or directly encourage, the departure of employees
from the Company or its subsidiaries, or hire or assist a third party to poach
an employee who was employed by the Company or one of its subsidiaries as of 1
July 2016.


ARTICLE 4: CONFIDENTIALITY CONCERNING THE SETTLEMENT AGREEMENT


The Parties agree to keep all information confidential concerning the
aforementioned disagreements, the provisions of this agreement as well as the
conditions and the content of the negotiations having led to its conclusion,
this confidentiality being applied in particular to the reciprocal concessions
granted pursuant to this settlement agreement.


This settlement agreement may only be disclosed in the following cases:


•
in the event that either of the Parties has not complied with his or its
undertakings given herein, for this settlement agreement to be provided in court
in order to obtain specific performance hereof; or

•
if the social security or tax authorities were to expressly request disclosure
hereof in connection with an inspection or audit, or if expressly ordered to do
so by a judicial authority. If a social security or tax authority requires such
disclosure, the Party having received the request will inform the other Party
immediately; or

•
in order to allow the Company or the Group to comply with its legal obligations,
notably in the United States.



ARTICLE 5: SOCIAL SECURITY AND TAX TREATMENT OF THE SUMS PAID


Mr. Mortier declares that he is fully aware of the social security and tax
treatment of the sums paid to him pursuant to the present settlement agreement.


Therefore, each of the Parties agrees to assume any tax or social security
consequences resulting from payment of the sums referred to in this settlement
agreement, subject to Article 2.3.


Mr. Mortier also acknowledges that he has been informed that the payment of the
settlement amount mentioned above, the gross amount of which will be declared to
the French employment office (Pôle Emploi), may entail, as the case may be,
postponement of the payment of unemployment benefits.


ARTICLE 6: INFORMATION


The Parties declare, each as far as they are respectively concerned, that their
consent to enter into this settlement agreement has been given freely and
reflects their intention with full knowledge of the facts.

 
8
[initials]
[initials]




--------------------------------------------------------------------------------




Mr. Mortier acknowledges in particular that he has had the necessary time to
reflect and has obtained the informed opinions of his legal adviser before
signing this settlement agreement and that he has been informed that any breach
of this settlement agreement could justify rescission hereof or the award of
damages to the Company.


Mr. Mortier also acknowledges that his attention has been expressly drawn to the
final and irrevocable nature of this settlement agreement which shall
constitute, in accordance with Articles 2044 et seq. of the French Civil Code,
between him and the Company, res judicata.


Subject to each of the Parties complying with its or his own respective
obligations, the Company and Mr. Mortier agree not to challenge this settlement
agreement, in any of its provisions whatsoever, on any grounds whatsoever, even
for an error at law or in fact.


This settlement agreement is entered into in accordance with Articles 2044 to
2058 of the French Civil Code and shall therefore constitute res judicata
between the Parties.


In [Hw:] Paris, on November 12th, 2015




In two original copies
 
[Hw:] Read and approved – Valid as settlement
[Hw:] Read and approved – Valid as settlement
/s/Sebastien Froidefond
/s/Jean Mortier
COTY SAS (*)
JEAN MORTIER (*)
Sébastien Froidefond


 
Senior VP Human Resources


 







(*) Please sign after adding the handwritten words "Lu et approuvé - Bon pour
transaction" (meaning "Read and approved - Valid as settlement”) and initial
each of the pages of this settlement agreement.




 
9
[initials]
[initials]


